Title: Remarks & Occurs. in June [1771]
From: Washington, George
To: 




June 1st. Morris at Doeg Run Quarter Planted his Swamps with Corn.
Finished breaking up Corn Ground at Muddy hole.
Only half done in the Neck but quite finishd at Doeg Run.
 


6. Sold all the Flour I have left to Robt. Adam & Co. at the following Rates—fine flour at 12/6 Midlings at 10/. & Shipstuff at 8/4 pr. Ct. £300 of the Money, to be paid in Octr.—the residue in April with Int[eres]t from Octr.


   
   In May the company had bought about 13,500 pounds of GW’s flour for £60 7s. 10d., and during June it bought about 128,000 pounds more for £765 3s. 7d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 326, 341). Over three-fourths of this flour was of fine quality, that is, finely ground and relatively free of bran and impurities. The rest

consisted of middlings, a coarse medium-grade flour containing some bran, and ship stuff, the lowest quality of flour, containing much bran. Adam & Co. may have used some of GW’s flour for local sale or for making bread at the company’s bakery, but much of it, especially the fine flour, must have been exported as it was. The brig Adventure sailed from the Potomac for Jamaica with 200 barrels of flour on 8 July, and the ship Nancy of Philadelphia, which left for Lisbon on the same day, carried 2,269 barrels of flour (P.R.O., C.O.5/1349, f. 208).



   
   During the spring GW also sold flour to two Norfolk merchants. Philip Carberry, a baker, bought 1,432 pounds of ship stuff for £5 19s. 4d., and William Chisholm, who traded with the West Indies, purchased 36,997 pounds of fine flour for £236 19s. 8d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 336, 338; Lund Washington to GW, 12 May 1771, ViMtvL).



 


7. Agreed with Mr. Pendleton of Frederick for all the Land to be Included by a Line to be run from the No. West C[orne]r of Owen Thomas’s Patent to a Corner of the Land on which James McCarmick lives in my Line supposd to contain abt. 180 Acres for £400 the Money to be paid in two years with Int[eres]t from the 25th. of next Decr. This years Rent to be paid to me & only a special Warrantee to be given with the Land.
Got done breaking up my Corn Ground at the Mill.


   
   GW is agreeing to sell Philip Pendleton (1752–1802) a small part of his Bullskin plantation. A contract was not signed until 7 Dec. 1771, but the terms remained unchanged. Owen Thomas’s patent for 400 acres, which GW had surveyed 3 April 1750, adjoined GW’s land on the south and east. Pendleton had previously bought all or part of this patent from Thomas (Northern Neck Grants and Deeds, Book-H, 88, Vi Microfilm; CHAPPELEAR [2]Curtis Chappelear. “A Map of the Original Grants and Early Landmarks in Clarke County, Virginia, and Vicinity.” Proceedings of the Clarke County Historical Association 2 (1942): facing p. 56., map facing p. 56).



 


9. The Appearances of the Weather, for sevl. days past, has given the greatest room to apprehend the Rust—the Mornings close, foggy, and Calm; the Evenings Cloudy & sometimes Raining—Heavy Dews at Nights & Warm Sultry days.
 


11. Finished Breaking up Corn Ground at the Ferry Plantation.
 


15. Finished Ditto in the Neck.
 


24. Began to cut grass at Doeg Run Quarter.
 


25. Discoverd the Rust bad in the Wheat at the Mill. My Wheat every where being much Injurd by the Speck or Spot.
Finished Cutting the Meadow at Doeg Run—6 Scythe men being employd each day.

 


27. Finishd Plowing over my Corn at Muddy hole a 2d. time and got all over it with the Hoes at the same time.
 


28. Finishd Securing my Hay at Doeg Run.
Also got over all but the last Cut of Corn in the Neck with the Plows and Hoes.
 


29. Got over all my Corn at Doeg Run twice with the Hoes and Plows.
